Exhibit 10.1

 

[STANDARD FORM OF OPTION AGREEMENT FOR EXECUTIVE OFFICERS (FORM A)]

 

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

AGREEMENT, made as of this      day of                     , 200_ (the “Grant
Date”), by and between Alexion Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and                                                       (the
“Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Alexion Pharmaceuticals, Inc. 2004 Incentive Plan (the
“Plan”), the Company desires to grant to the Optionee, and the Optionee desires
to accept, an option to purchase shares of the Company’s common stock, $0.0001
par value (the “Common Stock”), upon the terms and conditions set forth in this
Agreement and the Plan. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant. The Company hereby grants to the Optionee an option (the “Option”) to
purchase up to                      shares of Common Stock, at a purchase price
per share of $            . This Option [is] [is not] intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

 

2. Restrictions on Exercisability. Except as otherwise provided herein or in the
Plan or in an employment agreement between the Optionee and the Company or its
affiliates, this Option shall become exercisable in accordance with the schedule
shown on Exhibit A based upon the Optionee’s continuous employment or other
service with the Company or its affiliates following the Grant Date. No shares
of Common Stock may be purchased hereunder unless the Optionee shall have
remained in the continuous employment or other service of the Company or an
affiliate up to and including the specified date shown on Exhibit A from the
Grant Date. Unless earlier terminated, this Option shall expire if and to the
extent it is not exercised on or prior to the tenth anniversary of the Grant
Date (the “Expiration Date”).

 

3. Exercise and Payment. The Optionee may exercise this Option in whole or in
part in accordance with the schedule shown on Exhibit A by delivering to the
Company (a) a written notice of such exercise specifying the number of shares of
Common Stock that the Optionee has elected to acquire and (b) payment in full of
the exercise price, together with the amount, if any, deemed necessary by the
Company to enable it to satisfy any tax withholding obligations with respect to
the exercise (unless other arrangements acceptable to the Company are made for
the satisfaction of such withholding obligation). The Option exercise price
shall be payable in cash or bank or certified check or by such methods in
accordance with such procedures as may be authorized or permitted by the
Committee from time to time.

 

4. Rights as Stockholder. No shares of Common Stock shall be sold or delivered
hereunder until full payment for such shares has been made. The Optionee shall
have no rights as a stockholder with respect to any shares covered by this
Option until a stock certificate for

 

1



--------------------------------------------------------------------------------

such shares is issued to the Optionee. Except as otherwise provided herein or in
the Plan, no adjustment shall be made for dividends or distributions of other
rights for which the record date is prior to the date such stock certificate is
issued.

 

5. Nontransferability. The Option is not assignable or transferable except upon
the Optionee’s death to a beneficiary designated by the Optionee or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee’s
will or the laws of descent and distribution. During an Optionee’s lifetime,
this Option may be exercised only by the Optionee.

 

6. Termination of Employment or other Service

 

(a) Disability or Death. Except as otherwise provided in an employment agreement
between the Optionee and the Company or its affiliates, if the Optionee’s
employment or other service with the Company and its affiliates terminates due
to his or her death or Disability (or if the Optionee’s employment or other
service is terminated by reason of his or her Disability and the Optionee dies
within one year of such termination of employment or other service), then: (i)
that portion of this Option that is not exercisable on the date of termination
shall immediately terminate, and (ii) subject to Section 6(b) below, that
portion of this Option that is exercisable on the date of termination shall
remain exercisable, but only to the extent exercisable on the date of
termination, by the Optionee (or the Optionee’s designated beneficiary or legal
representative) until the earlier of (x) the first anniversary of the date of
termination (or, the first anniversary of the later death of a disabled
Optionee) and (y) the Expiration Date and, to the extent not exercised during
such period, shall immediately terminate thereafter.

 

For purposes of this Agreement, “Disability” shall mean, unless otherwise
defined in an employment agreement between the Optionee and the Company or its
affiliates (in which case, such meaning shall apply), the inability of an
Optionee to perform the customary duties of his or her employment or other
service for the Company or its affiliates by reason of a physical or mental
incapacity which is expected to result in death or to be of indefinite duration.

 

(b) Termination for Cause or at a Time when Cause Exists. Except as otherwise
provided in an employment agreement between the Optionee and the Company or its
affiliates, if the Optionee’s employment or other service is terminated by the
Company or an affiliate for Cause or if, at the time of the Optionee’s
termination, grounds for a termination for Cause exist, then this Option
(whether or not then exercisable) shall immediately terminate and cease to be
exercisable.

 

For purposes of this Agreement, “Cause” shall mean, unless otherwise defined in
an employment agreement between the Optionee and the Company or its affiliates
(in which case, such meaning shall apply), the Optionee’s dishonesty, fraud,
insubordination, willful misconduct, refusal to perform services, unsatisfactory
performance of services or material breach of any written agreement between the
Optionee and the Company or any of its affiliates.

 

(c) Other Termination. Except as otherwise provided in an employment agreement
between the Optionee and the Company or its affiliates, if the Optionee’s
employment or other service with the Company and its affiliates terminates for
any reason not covered by Section 6(a) or 6(b) above, then: (i) that portion of
this Option that is not exercisable on the date of termination shall immediately
terminate, and (ii) subject to Section 6(b) above, that portion of this Option
that is exercisable on the date of termination shall remain exercisable, but
only to the extent exercisable on the date of termination, by the Optionee until
the earlier of (x) the ninetieth day following the date of termination and (y)
the Expiration Date and, to the extent not exercised during such period, shall
immediately terminate thereafter.

 

2



--------------------------------------------------------------------------------

7. Cancellation of Option. Notwithstanding anything herein to the contrary, the
Committee may cancel, rescind, suspend, withhold or otherwise limit or restrict
this Option at any time if the Optionee is not in compliance with all material
applicable provisions of this Agreement or the Plan, or if the Optionee engages
in a Detrimental Activity. Upon exercise of the Option, if requested by the
Company the Optionee shall certify in a manner acceptable to the Company that he
or she is in compliance with the terms and conditions of this Agreement and the
Plan and has not engaged in any Detrimental Activity.

 

For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized by the Company: (1) the rendering of services for
any organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company or its affiliates, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company or its affiliates, (2) the disclosure to anyone outside the Company or
its affiliates, or the use in other than the Company’s or its affiliates’
business, without authorization from the Company, of any confidential
information or material relating to the business of the Company or its
affiliates, acquired by the Optionee either during or after employment or other
service with the Company or its affiliates, (3) the failure or refusal to
disclose promptly and to assign to the Company or its affiliates all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Optionee during employment by or other service with the Company
or its affiliates, relating in any manner to the actual or anticipated business,
research or development work of the Company or its affiliates or the failure or
refusal to do anything reasonably necessary to enable the Company or its
affiliates to secure a patent where appropriate in the United States and in
other countries insofar as any matter referred to in this clause (3) violates
any obligation of the Optionee to the Company or its affiliates, or (4) any
attempt directly or indirectly to induce any employee of the Company or its
affiliates to be employed or perform services elsewhere or any attempt directly
or indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company or its affiliates.

 

8. Securities Restrictions. This Option shall not be exercisable for such period
as may be required to comply with the Federal securities laws, state “blue sky”
laws, an applicable listing requirement of any applicable securities exchange
and any other law or regulation applicable to the exercise of this Option, and
the Company shall not be obligated to issue or deliver shares of Common Stock
hereunder if the issuance or delivery of such shares would constitute a
violation of any law or any regulation of any governmental authority or
applicable securities exchange.

 

9. No Employment or Other Service Rights. Nothing in this Agreement shall confer
the Optionee any right to continue in the employment or other service of the
Company or its affiliates, or in any way interfere with the right of the Company
or its affiliates to terminate the employment or other service of the Optionee
at any time.

 

10. Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. The Optionee
acknowledges that he or she received a copy of the Plan prior to the execution
of this Agreement.

 

3



--------------------------------------------------------------------------------

11. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of law. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and, except as otherwise provided in the
Plan, may not be modified other than by written instrument executed by the
parties.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ALEXION PHARMACEUTICALS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

 

4



--------------------------------------------------------------------------------

Exhibit A

 

Date   Options Vested

 

No shares of Common Stock may be purchased hereunder unless the Optionee shall
have remained in the continuous employment or other service of the Company or an
affiliate up to and including the specified date shown on this Exhibit A from
the Grant Date. Unless earlier terminated, this Option shall expire if and to
the extent it is not exercised on or prior to the Expiration Date.

 

5